





EXECUTIVE OFFICER
PERFORMANCE STOCK UNIT AGREEMENT


Grant Date: [●]
Participant: [●]
Grant Target Number of Performance Stock Units: [●]


THIS EXECUTIVE OFFICER PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”) is
entered into as of the date set forth above (the “Grant Date”) by and between
Herc Holdings Inc., a Delaware corporation (the “Company”), and the participant
identified above (the “Participant”) pursuant to the Herc Holdings Inc. 2018
Omnibus Incentive Plan (as amended from time to time, the “Plan”). The
electronic acceptance of this Agreement is incorporated herein by reference.
1.Grant and Acceptance of Performance Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the target number of performance stock units (the “Performance Stock Units”) set
forth above (the “Grant Target Number”) and which shall be subject to the terms
and conditions of the Plan and this Agreement, including the adjustments as
provided in this Agreement (including, without limitation, Section 2(c)(ii)).
The Participant must accept this Award within ninety (90) days after
notification that the Award is available for acceptance and in accordance with
the instructions provided by the Company. The Award may be rescinded upon the
action of the Company, in its sole discretion, if the Award is not accepted
within ninety (90) days after notification is sent to the Participant indicating
availability for acceptance.
This Agreement is subordinate to, and the terms and conditions of the
Performance Stock Units granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein. If there is
any inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall govern. Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.
2. Vesting of Performance Stock Units.
(a)     Generally. Except as otherwise provided in this Section 2, a number of
Performance Stock Units equal to the Grant Target Number of Performance Stock
Units (as may have been modified by this Agreement (including, without
limitation, Section 2(c))) multiplied by the Target Adjustment Percentage (as
defined in Exhibit A) shall become vested as of the last day of the Performance
Period (as defined in Exhibit A) (such date, the “Vesting Date”), subject to (X)
the continued employment of the Participant by the Company or any Subsidiary
thereof through the Vesting


1

--------------------------------------------------------------------------------




Date (except as otherwise provided under Section (2)(c)), (Y) the achievement of
the performance criteria established by the Committee for the Performance Period
(the “Performance Criteria”) and (Z) the Committee’s determination of the
achievement of the Performance Criteria and Target Adjustment Percentage in
accordance with Section 3(a).
Performance Stock Units that become vested in accordance with the prior
paragraph shall be settled as provided in Section 3. To the extent that any
Performance Stock Units do not become vested as of the Vesting Date as provided
above, such Performance Stock Units shall immediately be forfeited and canceled.
(b)     Forfeiture Due to Performance Criteria Non-Achievement. If the Committee
determines on the Determination Date (as defined in Section 3(a)) that the
Performance Criteria have not been achieved and/or the Target Adjustment
Percentage is 0%, all Performance Stock Units subject to this Agreement shall
immediately be forfeited and canceled.
(c) Termination of Employment.
(i)     Death, Disability or Involuntary Termination by the Company, Not for
Cause. If the Participant’s employment is terminated prior to the Vesting Date
due to death, Disability or after the first anniversary of the commencement of
the Performance Period due to an involuntary termination by the Company, without
Cause, a number of Performance Stock Units shall become immediately vested upon
such termination equal to the Grant Target Number multiplied by a fraction, the
numerator of which is the number of full completed months elapsed during the
Performance Period, and the denominator of which is 36. Such Performance Stock
Units shall be settled as provided in Section 3. Any Performance Stock Units
that remain unvested after giving effect to the preceding sentences shall
immediately be forfeited and canceled effective as of the date of the
Participant’s termination.
(ii)     Retirement. If the Participant’s employment is terminated due to
Retirement prior to the Vesting Date, then a portion of the Performance Stock
Units subject to this Agreement shall be retained, with such portion being
retained equal to the Grant Target Number multiplied by a fraction, the
numerator of which is the number of full completed months elapsed during the
Performance Period, and the denominator of which is 36. Such portion retained
shall be the target number of Performance Stock Units under this Agreement
thereafter, and the remaining portion of Performance Stock Units shall be
forfeited as of the date of the Participant’s termination. The retained portion
of Performance Stock Units shall remain subject to the other terms of this
Agreement (including, without limitation, the Performance Criteria and other
provisions of Sections 2(a), 2(b) and 2(d)); provided, however, such Participant
shall be deemed to meet the requirements of clause (X) of Section 2(a).




--------------------------------------------------------------------------------




(iii)     Any Other Reason. If the Participant’s employment terminates (whether
by the Participant or by the Company or a Subsidiary) for any reason other than
death or Disability prior to the Vesting Date, and subject to acceleration
pursuant to Section 2(c)(ii) and Section 2(d), any outstanding Performance Stock
Units shall immediately be forfeited and canceled effective as of the date of
the Participant’s termination.
(d) Change in Control.
(i)     Except to the extent that the Participant holds an Alternative Award
following a Change in Control, in accordance with Section 2(d)(ii) of this
Agreement and Section 9.2 of the Plan, any outstanding Performance Stock Units
shall become fully vested immediately prior to such Change in Control and the
Performance Stock Units shall be settled as set forth in Section 3.
(ii)     Notwithstanding Section 2(d)(i), no cancellation, termination, vesting
or settlement or other payment shall occur with respect to the Performance Stock
Units if the Committee (as constituted immediately prior to the Change in
Control) reasonably determines, in good faith, prior to the Change in Control
that the Performance Stock Units shall be honored or assumed or new rights
substituted therefor by an Alternative Award, in accordance with the terms of
Section 9.2 of the Plan. If the Committee makes such a determination, then the
Award shall continue to vest in accordance with Section 2 of this Agreement;
provided that if the Participant’s employment is terminated involuntarily by the
Company or its successor without Cause within two years after the date of the
Change in Control, the Grant Target Number of Performance Stock Units shall
become vested as of the date of such termination and such Performance Stock
Units shall be settled as set forth in Section 3.
(e)     Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, and subject to Section 7(g) of this Agreement and
Section 11.7 of the Plan, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Performance Stock Units under this Agreement, at
such times and upon such terms and conditions as the Committee shall determine.
3.     Determination of Performance and Settlement of Performance Stock Units.
(a)     Determination of Performance. As soon as administratively feasible in
the calendar year after the end of the Performance Period (as defined in Exhibit
A), the Committee shall determine whether or not, and to what extent, the
Performance Criteria have been achieved and the Target Adjustment Percentage.
The date on which the Committee makes such determination is referred to herein
as the “Determination Date.”
(b)     Settlement. Subject to the following sentence, within 30 days after any
Performance Stock Units become vested, the Company shall issue to the
Participant




--------------------------------------------------------------------------------




one share of Common Stock underlying each such vested Performance Stock Unit.
For the avoidance of doubt, the preceding two sentences are subject to Section
7(g) of this Agreement and Section 11.7 of the Plan. Upon issuance, such shares
of Common Stock may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated in compliance with all applicable law, this Agreement
and any other agreement to which such shares are subject. The Participant’s
settlement rights pursuant to this Agreement shall be no greater than the right
of any unsecured general creditor of the Company.
4.     Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, as defined in Section 4.6 of the Plan,
the Participant engages in Wrongful Conduct, then any outstanding Performance
Stock Units shall automatically terminate and be canceled effective as of the
date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the Company in cash any
Performance-Based Financial Gain the Participant realized from the vesting of
any Performance Stock Units having a Vesting Date within the Wrongful Conduct
Period. By entering into this Agreement, the Participant hereby consents to and
authorizes the Company and the Subsidiaries to deduct from any amounts payable
by such entities to the Participant any amounts the Participant owes to the
Company under this Section 4 to the extent permitted by law. This right of
setoff is in addition to any other remedies the Company may have against the
Participant for the Participant’s breach of this Section 4. The Participant’s
obligations under this Section 4 shall be cumulative of any similar obligations
the Participant has under the Plan, this Agreement, any Company policy, standard
or code (including, without limitation, the Company’s Code of Ethics), or any
other agreement with the Company or any Subsidiary.
5. Issuance of Shares.
(a)     Notwithstanding any other provision of this Agreement, the Participant
may not sell or transfer the shares of Common Stock acquired upon settlement of
the Performance Stock Units except in compliance with all applicable laws and
regulations.
(b)     The shares of Common Stock issued in settlement of the Performance Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s beneficiary, heirs or estate. Such shares shall be
issued in uncertificated, book entry form. The book entry account shall bear
such restrictive legends or restrictions as the Company, in its sole discretion,
shall require.
(c)     To the extent permitted by Section 409A of the Code, the grant of the
Performance Stock Units and issuance of shares of Common Stock upon settlement
of the Performance Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws




--------------------------------------------------------------------------------




or other law or regulations or the requirements of any stock exchange or market
system upon which the Common Stock may then be listed. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance of any shares subject to the Performance Stock Units shall relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority shall not have been obtained. To the extent
permitted by Section 409A of the Code, as a condition to the settlement of the
Performance Stock Units, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
(d)     The Company shall not be required to issue fractional shares of Common
Stock upon settlement of the Performance Stock Units.
(e)     To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if necessary), or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized.
6. Participant’s Rights with Respect to the Performance Stock Units.
(a)     Restrictions on Transferability. The Performance Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to a beneficiary designated in accordance with
procedures established by the Company or to the estate of the Participant upon
the Participant’s death; provided that any permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Performance Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 6(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.
(b)     No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock




--------------------------------------------------------------------------------




corresponding to the Performance Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.
7. Miscellaneous.
(a)     Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)     Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(c)     No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan).
(d)     Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other (provided,
however, that such notices and communications may, in the alternative, be sent
to the Company by electronic mail to the address listed below):
If to the Company, to it at:
Herc Holdings Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Chief Legal Officer
Email: [ ]@hercrentals.com
If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.




--------------------------------------------------------------------------------




All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
(e)     Amendment. This Agreement may be amended in writing from time to time by
the Committee in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a material adverse effect on the
Performance Stock Units as determined in the discretion of the Committee, except
as provided in the Plan, or with the consent of the Participant.
(f)     Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(g) Tax Withholding; Section 409A.
(i)     The Company shall have the right and power to deduct from all amounts
paid to the Participant in cash or shares (whether under the Plan or otherwise)
or to require the Participant to remit to the Company promptly upon notification
of the amount due, an amount (which may include shares of Common Stock) to
satisfy federal, state or local or foreign taxes or other obligations required
by law to be withheld with respect to the Performance Stock Units. No shares of
Common Stock shall be issued unless and until arrangements satisfactory to the
Committee shall have been made to satisfy the withholding tax obligations
applicable with respect to such Performance Stock Units. To the extent permitted
by Section 409A of the Code, the Company may defer payments of cash or issuance
or delivery of Common Stock until such requirements are satisfied. Without
limiting the generality of the foregoing, the Participant may elect to tender
shares of Common Stock (including shares of Common Stock issuable in respect of
the Performance Stock Units) to satisfy, in whole or in part, the amount
required to be withheld.
(ii)     It is intended that the provisions of this Agreement comply with
Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A and any similar state or local
law.
(h)     Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(i)     Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Performance
Stock Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any




--------------------------------------------------------------------------------




time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Performance Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (v) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.
(j)     Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.
(k)     Consent to Electronic Delivery. By entering into this Agreement and
accepting the Performance Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Performance Stock Units via Company web site or other
electronic delivery.
(l)     Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement or the Plan, the Performance Stock Units shall be
subject to the Company’s Amended and Restated Compensation Recovery Policy (as
amended from time to time, and including any successor or replacement policy or
standard).
(m)     Company Rights. The existence of the Performance Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(n)     Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.




--------------------------------------------------------------------------------




(o)     Further Assurances. The Participant agrees to use his or her reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(p)     Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.




